Citation Nr: 0001237	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-29 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for transurethral 
resection of the prostate as secondary to exposure to Agent 
Orange during service.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
transurethral resection of the prostate on a direct basis.

4.  Entitlement to an increased disability rating for low 
back syndrome with degenerative disc disease, currently 
evaluated as 40 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had more than twenty years of active military 
service, including verified periods of service from October 
1963 to September 1969 and from April 1979 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An April 1997 rating decision denied the veteran's 
claim for an increased rating for his service-connected back 
condition.  A February 1998 rating decision denied his claims 
for service connection for left ear hearing loss, a prostate 
condition secondary to Agent Orange exposure, and TDIU.  

After the February 1998 rating decision, the veteran 
clarified that he was filing a claim for service connection 
for a prostate condition, not as secondary to Agent Orange 
exposure, but on a direct basis.  The RO effectively 
adjudicated this claim in the October 1998 and January 1999 
supplemental statements of the case.  Therefore, the issues 
on appeal have been recharacterized as shown above to reflect 
the veteran's contentions.  The issue of entitlement to 
service connection for a prostate condition on a direct basis 
has been characterized as shown above because there was a 
prior final decision on this claim.  The Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of whether the RO 
failed to do so, as they did in this case.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995).  This issue is the subject of the 
REMAND herein.

In June 1999, the Board remanded this case to provide the 
veteran a personal hearing before a Member of the Board in 
accordance with his request.  In October 1999, a hearing was 
held before the undersigned, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 1999).  At the hearing, the veteran submitted 
additional evidence.  As he has waived the RO's consideration 
of this evidence, the case need not be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1999).

The veteran's claims for an increased rating for his back 
condition and for TDIU are the subjects of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for service connection for left ear 
hearing loss is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

2.  The veteran was diagnosed with sensorineural hearing loss 
on the left during service, and he currently has hearing loss 
on the left, which the medical evidence establishes is as 
likely as not related to his military service.

3.  The veteran has withdrawn his claim of entitlement to 
service connection for a prostate condition based on exposure 
to Agent Orange.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for left ear hearing loss, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran incurred left ear hearing loss as a result of 
his military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

3.  There is no longer an issue of fact or law pertaining to 
the claim of entitlement to service connection for 
transurethral resection of the prostate as secondary to 
exposure to Agent Orange during service before the Board for 
appellate review.  38 U.S.C.A. §§ 511 and 7104 (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for left ear hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Caluza at 504.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1999).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); C.F.R. §§ 3.303 and 3.304 (1999); Hensley, 5 
Vet. App. at 159-60.

The veteran's claim is well grounded.  The veteran testified 
as to exposure to noise during service, and his service 
records corroborate his account.  He served for many years as 
an armor crewman, a position that certainly entailed exposure 
to noise.  A diagnosis of mild sensorineural hearing loss in 
the left ear was rendered during service in February 1978.  
VA examination in October 1997 demonstrated that the veteran 
has a hearing loss disability on the left, as shown by 
auditory thresholds of 40 decibels or greater.  Assuming the 
credibility of this evidence, it is sufficient to create the 
plausibility of a valid claim. 

The veteran having stated a well-grounded claim, the 
Department had a duty to assist him in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the veteran was provided appropriate VA 
examinations and personal hearings in accordance with his 
requests.  The RO complied with the Board's 1999 Remand 
instructions.  Sufficient evidence is of record to decide the 
veteran's claim favorably.  Therefore, no further assistance 
is required.  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
The veteran argues that he had extensive noise exposure 
during service, and he is certainly competent to report such.  
His statements of inservice acoustic trauma appear consistent 
with the circumstances of his service based on (a) his 
military occupational specialty of armor crewman, and (b) 
diagnosis of sensorineural hearing loss on the left during 
service.  There is no evidence of record documenting 
significant post-service noise exposure.  VA examination has 
established that the veteran currently has a hearing loss 
disability in the left ear.

Although diagnosis of sensorineural hearing loss on the left 
was rendered approximately three and a half years prior to 
the veteran's separation from service, further diagnosis was 
not shown in the service medical records.  Audiological 
testing in February 1978 showed decibel levels of 20 for the 
left ear at 2000 and 4000 Hertz.  The veteran complained of 
hearing loss during his separation examination in 1981, and 
audiometric results in October 1981 showed findings of 30 
decibels at 2000 Hertz and 35 decibels at 4000 Hertz for the 
left ear.  Therefore, there was evidence of decreased hearing 
acuity upon his separation from service, even though 
diagnosis of a hearing loss disability was not rendered at 
that time.  See Hensley, 5 Vet. App. at 157 (threshold for 
normal hearing is from zero to 20 decibels).  The evidence 
is, at the very least, in equipoise regarding the veteran's 
claim since it indicates that he was diagnosed with left ear 
hearing loss during service, and he continues to have this 
disability.  Accordingly, he is entitled to the application 
of the benefit of the doubt, see 38 U.S.C.A. § 5107(b), and 
the Board finds that he incurred left ear hearing loss as a 
result of his military service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1999).

B.  Service connection for a prostate condition
as secondary to exposure to Agent Orange

In May 1997, the veteran filed a claim for service connection 
for a prostate condition as due to exposure to Agent Orange 
and herbicides during his service in Vietnam.  The RO denied 
this claim in a February 1998 rating decision.  In his notice 
of disagreement, the veteran stated that he was not alleging 
that his prostate condition was due to Agent Orange exposure.  
At his local hearing in June 1998, the veteran stated that he 
was not claiming that he developed a prostate condition as a 
result of Agent Orange exposure; rather, he wanted to file a 
claim for direct service connection.  At his hearing in 
October 1999, it was pointed out to the veteran that the RO 
had adjudicated and certified for appeal to the Board the 
issue of entitlement to service connection for a prostate 
condition as due to Agent Orange exposure, and he again 
clarified that this was not his contention.

The veteran at no time disagreed with the RO's denial of this 
claim as due to Agent Orange exposure.  He has clearly stated 
on more than one occasion that he does not claim that he has 
a prostate condition as a result of exposure to Agent Orange.  
An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  See 38 C.F.R. § 20.204 (1999).  
The veteran's withdrawal of this issue from appeal was 
submitted in writing in the April 1998 notice of disagreement 
and was also reduced to writing when the hearings were 
transcribed 1998 and 1999.  Cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (hearing testimony before the RO, when reduced to 
writing, can constitute a notice of disagreement).  Once the 
veteran withdrew this issue from his appeal, there remained 
no allegations of errors of fact or law for appellate 
consideration, and this issue is, therefore, not before the 
Board.

The jurisdiction of the Board extends to all questions in a 
matter which under 38 U.S.C.A. § 511 is subject to decision 
by the Secretary.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999).  The Board finds that there is no longer an 
outstanding issue of fact or law pertaining to the veteran's 
claim for service connection for a prostate condition due to 
Agent Orange exposure.  Since there is no longer a case or 
controversy, the appeal must be dismissed.


ORDER

Service connection for left ear hearing loss is granted.

The claim of entitlement to service connection for 
transurethral resection of the prostate as secondary to 
exposure to Agent Orange during service is dismissed.


REMAND

Additional evidentiary development and due process are needed 
on the veteran's claims for service connection for a prostate 
condition on a direct basis, for an increased rating for his 
back condition, and for TDIU.

A.  Service connection for a prostate condition on a direct 
basis

The veteran initially filed a claim for service connection 
for a prostate condition on a direct basis in January 1992.  
His service medical records showed treatment for complaints 
of urinary urgency and frequency.  In 1964, a diagnosis of 
prostatitis was rendered, but later medical records failed to 
show a definitive diagnosis of a chronic prostate disorder.  
It was indicated that his complaints were of unknown 
etiology.  Post-service medical records from Winn Army 
Medical Center showed treatment for complaints of urinary 
urgency and frequency, with diagnosis of benign prostatic 
hypertrophy in 1992.  It was noted in December 1992 that he 
had recently undergone transurethral resection of the 
prostate.  A November 1993 rating decision denied this claim, 
and the veteran did not appeal that decision. 

First, in order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The RO 
denied entitlement to service connection for a prostate 
condition on a direct basis in the October 1998 and January 
1999 supplemental statements of the case without considering 
the preliminary issue of whether the veteran had submitted 
new and material evidence to reopen the claim.  When the RO 
readjudicates this claim after completing the following 
development, it should be determined whether new and material 
evidence has been submitted to reopen this claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  
Thereafter, a supplemental statement of the case should be 
issued to the veteran that includes the relevant statutes and 
regulations regarding new and material evidence.

Second, where a claimant has filed an application to reopen a 
claim and VA has notice of the existence of evidence that may 
be sufficient to reopen the claim, or, in the alternative, 
which may well-ground the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  The veteran 
testified in October 1999 that a physician has told him that 
his current prostate condition is related to the prostate 
condition diagnosed during service.  Such an opinion is not 
shown in the medical records associated with the claims file.  
The veteran should be informed of the need to obtain written 
statements from any medical professional he maintains has 
told him that his current prostate disorder is related to his 
military service in any manner.  It is his ultimate 
responsibility to submit evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1999).  See also 38 U.S.C.A. § 5103(a) 
(West 1991).



B.  Increased rating for back condition

It is clear that the veteran's complete VA treatment records 
have not been associated with the claims file.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The only records 
associated with the claims file are from the VA Medical 
Center (VAMC) in Biloxi dated from February 1996 to March 
1997 and from Jackson dated from January to March 1998.  The 
veteran has testified that he has received treatment at the 
VAMCs in Jackson, Gulfport, Biloxi, and Mobile, as well as 
fee-basis treatment from a physician at the Mobile Infirmary.  
The RO must obtain all of the veteran's treatment records 
from these facilities to ensure that a complete record is 
before the Board.

C.  TDIU

The veteran testified in 1998 that he has been denied 
employment due to his service-connected back condition and 
that he was unable to complete VA's vocational rehabilitation 
program due to his back condition.  The veteran's vocational 
rehabilitation folder has not been associated with his claims 
folder, and any information contained therein would be 
pertinent to his TDIU claim.  It is necessary, therefore, 
that any documents prepared in connection with the veteran's 
claim for vocational rehabilitation be associated with the 
claims folder.

Accordingly, while the Board regrets the delay, these claims 
are REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Centers in Jackson, 
Gulfport, Biloxi, and Mobile for all 
hospitalization and outpatient treatment 
from 1995 to the present.  Ensure that 
the veteran's VA records include all fee-
basis treatment records from the Mobile 
Infirmary.

2.  Tell the veteran that he should 
obtain written statements from any 
physician that he maintains has told him 
that his current prostate disorder is 
related to his military service.  The 
medical rationale, as well as a 
discussion of the medical records on 
which the opinion is based, should be 
provided.  Provide him an opportunity to 
obtain this evidence and submit it in 
keeping with his ultimate responsibility 
to furnish evidence in support of his 
claim, and notify him of the time limit 
within which he is requested to provide 
the evidence.  38 C.F.R. § 3.159(c) 
(1999).

3.  Associate the veteran's vocational 
rehabilitation folder with the claims 
file.  If these records cannot be 
located, the RO must prepare a memorandum 
for the claims file documenting the 
efforts to locate the veteran's 
vocational rehabilitation folder and 
discussing any known information 
regarding the veteran's prior vocational 
rehabilitation claim(s).

4.  Ask the veteran to submit an up-to-
date employment statement.

5.  Thereafter, readjudicate the 
veteran's claims (a) to reopen his 
prostate condition claim on a direct 
basis, see 38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 
(1999); (b) for an increased rating for 
his service-connected back condition; and 
(c) for a total disability rating based 
on individual unemployability due to 
service-connected disabilities (TDIU), to 
include consideration of the provisions 
of 38 C.F.R. § 4.16(b) if appropriate.  

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must include the 
laws and regulations regarding the 
submission of new and material evidence.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



